NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 21 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

In re: JOHN LEE CHRISTAKIS,                     No.    16-15346

             Debtor.                            D.C. No. 2:15-cv-00845-SRB
______________________________

JOHN LEE CHRISTAKIS,                            MEMORANDUM*

                Plaintiff-Appellant,

 v.

U.S. BANK NA,

                Defendant-Appellee.

                   Appeal from the United States District Court
                            for the District of Arizona
                    Susan R. Bolton, District Judge, Presiding

                            Submitted April 11, 2017**

Before:      GOULD, CLIFTON, and HURWITZ, Circuit Judges.

      John Lee Christakis appeals pro se from the district court’s order denying

Christakis’s appeal of a bankruptcy court order denying his motion for relief under


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Federal Rule of Civil Procedure 60(b).

      We dismiss this appeal for lack of jurisdiction because the bankruptcy

court’s order denying Christakis’s Rule 60(b) motion was not a final, appealable

order. See Defenders of Wildlife v. Bernal, 204 F.3d 920, 930 (9th Cir. 2000)

(order declining to entertain or grant a Rule 60(b) motion is a procedural ruling and

not a final determination on the merits); see also Silver Sage Partners, Ltd. v. City

of Desert Hot Springs (In re City of Desert Hot Springs), 339 F.3d 782, 787-88

(9th Cir. 2003) (court of appeals does not have jurisdiction to hear interlocutory

appeals in bankruptcy cases).

      Contrary to Christakis’s argument, his prior notice of appeal divested the

bankruptcy court of jurisdiction to entertain his Rule 60(b) motion, because both

the appeal and the Rule 60 motion concerned the claim of U.S. Bank N.A. against

a specific parcel of real property. See Stein v. Wood, 127 F.3d 1187, 1189 (9th Cir.

1997) (filing of a notice of appeal divests court of jurisdiction over those aspects of

the case involved in the appeal).

      DISMISSED.




                                           2                                    16-15346